Case 1:19-cv-01746-MN-JLH Document 49 Filed 10/29/20 Page 1 of 3 PageID #: 1086




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

  MICHAEL CASTRODALE and RONALD
  SYKES, Derivatively on Behalf of
  LANNETT COMPANY, INC.,

                         Plaintiffs,

         vs.                                               Case No.: 1:19-cv-01746-MN-JLH

  ARTHUR P. BEDROSIAN, et al.,

                         Defendants,

         -and-

  LANNETT COMPANY, INC.,

                         Nominal Defendant.

                                 STIPULATION OF DISMISSAL

        Pursuant to Federal Rules of Civil Procedure 23.1(c) and 41(a), and subject to approval by

 the Court, the parties to the above-captioned consolidated action (the “Action”), by and through

 their counsel of record, hereby stipulate and agree that, in light of the Final Order and Judgment

 entered in the derivative action captioned In Re Lannett Company, Inc. Derivative Litigation, Lead

 Case No. 19-cv-888-MN-JLH (D. Del.), D.I. No. 65, the Action, and all claims and causes of

 action asserted by Plaintiffs Michael Castrodale and Ronald Sykes derivatively on behalf of

 Defendant Lannett Company, Inc. are dismissed with prejudice, with each party to bear their own

 expenses, costs and fees. The parties to the Action respectfully submit that the notice provisions

 described in the Stipulation and Agreement of Settlement in the derivative action captioned In re

 Lannett Co., Inc., Deriv. Litig., Lead Case No. 1:19-cv-00888 (D. Del.), D.I. No. 37-1, and the

 form notice attached thereto as Exhibit B, provided sufficient notice to shareholders of the

 voluntary dismissal with prejudice of the claims in this Action.
Case 1:19-cv-01746-MN-JLH Document 49 Filed 10/29/20 Page 2 of 3 PageID #: 1087




 FOX ROTHSCHILD LLP                                COOCH AND TAYLOR, P.A.

 /s/ Kasey H. DeSantis                             /s/ Blake A. Bennett
 Kasey H. DeSantis (Bar No. 5882)                  Blake A. Bennett (Bar No. 5133)
 FOX ROTHSCHILD LLP                                The Nemours Building
 919 N. Market Street, Suite 3000                  1007 N. Orange Street, Suite 1120
 Wilmington, Delaware 19899-2323                   Wilmington, DE 19801
 Tel: (302) 622-4272                               Tel: (302) 984-3800
 Fax: (302) 656-8920                               Fax: (302) 984-3939
 kdesantis@foxrothschild.com
                                                   -and-
 -and-
                                                   GAINEY MCKENNA & EGLESTON
 KIRKLAND & ELLIS LLP                              Gregory M. Egleston
 Jay P. Lefkowitz (admitted pro hac vice)          Thomas J. McKenna
 Matthew Solum (admitted pro hac vice)             501 Fifth Avenue, 19th Floor
 Terence Y. Leong (admitted pro hac vice)          New York, NY 10017
 Daniel R. Cellucci (admitted pro hac vice)        Tel: (212) 983-1300
 601 Lexington Avenue                              Fax: (212) 983-0383
 New York, New York 10022                          gegleston@gme-law.com
 Tel: (212) 446-4800                               tjmckenna@gme-law.com
 Fax: (212) 446-4900
 lefkowitz@kirkland.com                            Counsel for Plaintiffs
 msolum@kirkland.com
 terence.leong@kirkland.com
 dan.cellucci@kirkland.com

 Counsel for Defendants Arthur P. Bedrosian,
 Timothy C. Crew, Martin P. Galvan, John
 Kozlowski, Jeffrey Farber, Patrick LePore,
 James M. Maher, and Albert Paonessa, III,
 and Nominal Defendant Lannett Company,
 Inc.

 ROSS ARONSTAM & MORITZ LLP

 /s/ Anne M. Steadman
 David E. Ross (#5228)
 Anne M. Steadman (#6221)
 100 S. West Street, Suite 400
 Wilmington, Delaware 19801
 (302) 576-1600
 dross@ramllp.com
 asteadman@ramllp.com

 -and-


                                               2
Case 1:19-cv-01746-MN-JLH Document 49 Filed 10/29/20 Page 3 of 3 PageID #: 1088




 Anthony S. Barkow
 Olivia G. Hoffman
 JENNER & BLOCK LLP
 919 Third Avenue
 New York, NY 10022
 (212) 891-1600

 Howard S. Suskin
 JENNER & BLOCK LLP
 353 N. Clark Street
 Chicago, IL 60654
 (312) 222-9350

 Counsel for Defendants John C. Chapman,
 David Drabik, and Paul Taveira




                                           3
